Title: Benjamin Waterhouse to Abigail Adams, 7 January 1783
From: Waterhouse, Benjamin
To: Adams, Abigail



Madam
Boston Janry. 7th. 1783

For above a fortnight past I have been meditating a visit to Braintree but some unlucky occurrence or other turned up and disappointed me, and now I am certain I shall not be able within a fortnight, owing to some matters in agitation which will not be finished before that time, and are of such a nature that made me wish to see you at this time more particularly. I must explain myself by saying that about ten Days ago the Corporation of Harvard elected me Professor of the Theory and Practice of Physic in that University which must be confirmed you know by the Overseers before I can give public Lectures. They met last week and chose to postpone the confirmation of it for a fortnight that they might by enquiry be satisfied of my political sentiments, saying that they ought first to know whether I was a friend of the Revolution. Sufficient was said on that subject to induce them to think so and they would have even then have confirmed me But my friends themselves chose to postpone it. It was said that I was when in Europe on a very friendly footing with His Excllency Mr. Adams and that I was for many months part of his family. This was thought a sufficient proof of my sentiments. However some of the Corporation advised me to write to you and desire you to be so good as to address a line to any of them as Mr. President Willard, Mr. Lathrop and Mr. Howard, or Dr. Gordon who is one of the Overseers expressing how I stood in regard to Mr. Adams and he to me, and this would do every thing required. They do not suppose or even imagine that the Corporation of the College would have unanimously elected a person who they were in any doubt of respecting his politics yet as the Overseers comprehends the civil gentleman as well as the Clergy, many of whom I am not personally acquainted with, two or three of them expressed a wish to be satisfied in the above mentioned particular.
Excuse this trouble, but I thought it would be much more pleasing to Mr. Adams than to show any of his Letters to me. Neither the one nor the other will I am pretty certain be called for or even mentioned again, yet if they should my friends think it best to be provided and that Mrs. Adams’s would supersede all other testimonies.
My respectfull Compliments to Miss Adams, and my friend Charles and tell him the South-Carolina is carried into New-York by a 64 and two frigates.

I congratulate you and every body else on the additional and corroborating circumstances of a speedy peace which it is said came this day from Philadelphia to Genl. Lincoln.

I am, Madam, with every sentiment of respect Your humble servant.
B. Waterhouse

